Opinion issued February 26, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00811-CV
____________

JOSEPH VALLONE, Appellant

V.

HV RESTAURANT ASSOCIATES, INC. RO RESTAURANT
ASSOCIATES, INC., WOODWAY RESTAURANT ASSOCIATES, INC.,
HV RESTARTANT PARTNERS, LTD., RO RESTAURANT PARTNERS,
LTD., WOODWAY RESTAURANT PARTNERS, LTD., MONTROS
RESTAURANT ASSOCIATES, INC.; TONY VALLONE, MARGOLIS,
PHIPPS & WRIGHT, P.C.; AND WEINSTEIN SPIRA & COMPANY, P.C.,
Appellees



On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2004-19747



MEMORANDUM  OPINION
	The parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 43.2(f).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.